                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

DARRELL EDEN, on behalf of himself           )
and all others similarly situated,           )   Case No.: 1:18-cv-00217-CHS
                                             )
                                             )   CLASS ACTION
                      Plaintiff,             )
                                             )
                                             )   COMPLAINT PURSUANT TO 42 U.S.C.
       vs.
                                             )   1983
                                             )
BRADLEY COUNTY, TENNESSEE;                   )
SHERIFF ERIC WATSON, in his official         )
and individual capacities; CAPTAIN           )
GABRIEL THOMAS, in his official and          )
                                             )
individual capacities; JOHN DOE, in his      )
official and individual capacities; JANE     )
DOE, in her official and individual          )
capacities,                                  )

                      Defendants.


             SECONDED AMENDED SCHEDULING ORDER FOR PHASE ONE
               DISCOVERY PRIOR TO CLASS CERTIFICATION MOTION

       This matter is before the Court on the Plaintiffs' Motion for Avery Laquian Sharp, Jr., and

the Estate of Brandon Nash, b/n/k Harry Gash and Sheryl Gash to intervene as class representatives

[Doc. 72] and the Defendants' Motion for a Scheduling Order [Doc. 76]. Counsel for all parties

were present at a hearing held on these motions on April 26, 2021.

       The current First Amended Scheduling Order for Phase One Discovery Prior to Filing a

Class Certification Motion [Doc. 57], did not set a deadline for the amendment of pleadings or

joinder of parties. Consequently, Plaintiff's motion for leave to allow Avery Laquian Sharp, Jr.,

and the Estate of Brandon Nash, b/n/k Harry Gash and Sheryl Gash, to intervene as class

representative is not untimely. They bring claims alleging Defendants were deliberately indifferent

to their serious medical needs in violation of the Eighth Amendment as do the putative class




Case 1:18-cv-00217-CHS Document 83 Filed 05/03/21 Page 1 of 2 PageID #: 1114
members Consequently, the Court finds the motion well-taken. Plaintiff's motion to intervene will

be GRANTED.

        Defendants have subsequently filed a Motion for Scheduling Order [Doc. 76] to modify

the First Amended Scheduling Order to include an extension of fact discovery for class

certification issues. The motion is well-taken, particularly in light of the Court's granting Plaintiffs'

Motion to Intervene.

        For the foregoing reasons, it is hereby ORDERED that:

            1. Plaintiffs' Motion for Avery Laquian Sharp, Jr., and the Estate of Brandon Nash,
               b/n/k Harry Gash and Sheryl Gash to intervene as class representatives [Doc. 72]
               is hereby GRANTED.

            2. All motions for amendments to pleadings and joinder of parties must be filed no
               later than May 17, 2021.

            3. The Fact Discovery deadline is August 27, 2021.

            4. The expert discovery and disclosure deadline will not be altered at this time, but
               the Court would entertain such a motion in the future upon a showing of good cause.

            5. A Case Management Conference is set in Courtroom 1B on Thursday, September
               9, 2021, at 2 pm to determine the process and briefing schedule for ruling on a class
               certification motion.

            6. All other deadlines and directives in the First Amended Scheduling Order [57] not
               expressly amended by this Order remain in full force and effect.

        SO ORDERED.

                                                        /s/ Christopher H. Steger
                                                        UNITED STATES MAGISTRATE JUDGE




Case 1:18-cv-00217-CHS Document 83 Filed 05/03/21 Page 2 of 2 PageID #: 1115
